ITEMID: 001-82610
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF CZMARKO v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
TEXT: 4. The applicant was born in 1939 and lives in Vác.
5. The facts of the case as submitted by the parties, may be summarised as follows.
6. On 17 July 1997 the applicant's employment with the Vác Health Care School was terminated. He challenged the school's decision before the Budapest Labour Court. On 7 February 2001 the Labour Court dismissed his action. The applicant appealed.
7. On 14 September 2001 the Budapest Regional Court upheld the first-instance decision. The applicant lodged a petition for review with the Supreme Court. On 29 January 2003 the review bench of the Supreme Court finally dismissed his action. The applicant requested its re-opening, but to no avail.
8. In December 1999 the applicant, transporting medical equipment in his lorry, was halted at the Belarus border. While he was completing the necessary documents, the contents of his lorry were robbed. Purportedly in order to clarify the events, the Belarus authorities took the applicant into custody for approximately two weeks, after which he was allowed to return to Hungary.
9. On 23 September 2001 the applicant initiated a civil action in the Vác District Court against a Belarus official who had participated in the above events.
10. On 6 February 2003 the District Court informed the applicant that his case had been registered as a claim for compensation. In view of the fact that the case file had meanwhile been lost, it requested him to reproduce certain documents.
11. On 4 April 2003 the applicant again submitted his action.
12. On 20 April 2003 the District Court ordered the applicant to state his financial situation with a view to determining his request for legal aid. On 20 May 2003 the applicant submitted the necessary documents.
13. The case is still pending before the District Court.
14. In 1993 the applicant's luggage was lost during his flight to Canada. The applicant unsuccessfully requested the airline to compensate him.
15. On 23 September 2001 the applicant brought an action in compensation against the company. On 6 February 2003 the Vác District Court informed the applicant that that case file had been lost and requested him to reproduce certain documents.
16. The case is apparently is still pending before the District Court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
